93 Ga. App. 894 (1956)
93 S.E.2d 177
ALLEN
v.
BARROW et al.
36199.
Court of Appeals of Georgia.
Decided May 16, 1956.
*895 Pickett, Pickett & Pickett, for plaintiff in error.
H. G. Vandiviere, H. L. Buffington, Jr., contra.
CARLISLE, J.
1. Where, upon an appeal to this court, error is assigned solely upon the judgment of the trial court denying a motion for a new trial, and it appears that in the three special grounds of the motion the movant assigns error upon the failure of the trial court to charge certain principles of law, but in none of these grounds does the movant set out what the court should have charged, the assignments of error are too general and indefinite to present any question for determination by this court. Halliburton v. Collier, 75 Ga. App. 316, 326 (43 S. E. 2d 339); Daniel v. Etheredge, 198 Ga. 191, 200 (12) (31 S. E. 2d 181); Elliott v. Robinson, 198 Ga. 811, 812 (5) (33 S. E. 2d 95); Spinks v. Jenkins, 75 Ga. App. 414 (1) (43 S. E. 2d 586); Morgan v. Reeves, 84 Ga. App. 41, 45 (2) (65 S. E. 2d 453). Even were we to assume that these special grounds sufficiently specified the principles of law which the movant contends should have been given in charge to the jury, none of these special grounds specifies what evidence would have authorized or required the court to give such principles of law in charge, and they are, therefore, too incomplete to raise a question for decision by this court. Jones v. State, 197 Ga. 604, 608 (2) (30 S. E. 2d 192), and citations.
2. Where the general grounds of such a motion for a new trial are not argued orally or in the brief of counsel for the movant in this court and are not generally insisted upon, such grounds will be treated as having been abandoned. Code § 6-1308.
Judgment affirmed. Gardner, P. J., and Townsend, J., concur.